Opinion by
Greene, Chief Justice.
By the Court: We are disposed to sustain the points made by the plaintiff in error, so fár as to hold that there has been a non-compliance on the part of defendant in error with Rules VIII. and IX., in failing to set out in his citations the names of volumes and titles of cases without abbreviation, and to place the title of the cause and endorsements on the left half of the back cover of the brief. But no showing by affidavit, as. was necessary, has been made, as a basis for the point that there is a culpable failure to specify the number of the edition of any text book cited. We do not understand the rule to require that the Christian names of parties, nor the names of all parties •to cases cited, should be set out.
It seems to us that to strike the faulty brief from the files would, in this instance, be too heavy a penalty to visit upon the offending party. It will be sufficient to impose as terms for allowing the briefs to remain on file, the costs of the briefs.
Accordingly, we shall order that no costs for briefs shall be taxed in this cause in favor of defendant in error.
We concur : S. G. Wingard, Associate Justice.
George Turner, Associate Justice.